The appellants were convicted of the crime of unlawfully manufacturing intoxicating liquor. This appeal is from the judgment of conviction and the order denying a new trial.
[1] Appellants contend that there is a fatal variance between the allegations of the information and the proof as to the time of the commission of the offense. It is alleged in the information, filed July 2, 1927, that the crime was committed "on or about the 22nd day of April, 1927." The proof shows that on May 13, 1927, the defendants were in charge of a still in full operation, and had about 28 barrels of corn mash near the still and a quantity of liquor having an alcoholic content of 36.86 per cent. Appellants' contention is wholly without merit. (People
v. Goodwin, 132 Cal. 368, 372 [64 P. 561]; People v.Singh, 62 Cal.App. 450, 452 [217 P. 121].)
[2] The only other point made by appellants is that the evidence is insufficient to sustain the conviction. The foregoing facts were proved at the trial without contradiction. It thus appears that the appellants' second contention is as devoid of merit as their first.
The judgment and the order are affirmed.
Hart, J., and Plummer, J., concurred. *Page 591